DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/19, 12/5/19, 12/5/19, 9/4/20, 10/4/21, and 4/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 35-47 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 35, Fukushima teaches a substrate holding apparatus (fig. 4) comprising: a top ring body (2) provided with a first hole (24a) at an outside of a first portion (EA) and a second hole (22) at an inside of the first portion (EA, fig. 4, [0058] and [0064]); an elastic film (10) comprising: a first face (top of 10) provided with a second portion (edge of 10) capable of being engaged with the first portion (EA), a plurality of areas (MA1-MA6) being formed between the first face (top of 10) and the top ring body (2, fig. 4, [0059]); and a second face (bottom of 10) opposite the first face (top of 10), the second face being capable of holding a substrate (W, [0059]); a first line (30a) being capable of pressuring a first area (MA1) through the first hole (24a) positioned at the first area among the plurality of areas (fig. 4, [0059] – [0061]); a measurement instrument (pressure regulator R1-R9) whose measurement value varies based on a flow volume of the first area; a third line (30b) communicating with a second area (MA2) among the plurality of areas and different from the first area, the third line being capable of pressuring or depressurizing the second area ([0059] – [0061]); and a determiner (controller 40) configured to determine whether the substrate is adsorbed to the second face based on the measurement value when the substrate is absorbed to the second face, wherein the second portion is a concave portion sealing the first area (fig. 4, [0065]).
Fukushima fails to teach a second line capable of depressurizing the first area through the second hole positioned at the first area. According to the claim, the second hole is outside the first region and it depressurizes the first region. Fukushima teaches each area has one hole for pressurization and depressurization.
Claims 41 and 46 have similar limitations and are allowed for the same reasons. 
Claims 36-40, 42-45, and 47 are allowed at least because they depend from allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
6/17/22